IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30447
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DEBORAH RICHARDSON BOUNDS,

                                         Defendant-Appellant.

                       _____________________

                             No. 97-30450
                         Conference Calendar
                       ______________________

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DANNY ROYCE BRAZIEL,

                                         Defendant-Appellant.


                        - - - - - - - - - -
          Appeals from the United States District Court
               for the Western District of Louisiana
             USDC Nos. CR-88-50038-01, CR-88-50038-03
                        - - - - - - - - - -
                           April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                       Nos. 97-30447 & 97-30450
                                 - 2 -

     Deborah Richardson Bounds, federal prisoner number 18364-

077, and Danny Royce Braziel, federal prisoner number 18365-077,

appeal from the district court’s denial of their motions for

modification of the imposed term of imprisonment under 18 U.S.C.

§ 3582(c)(2).   Bounds moves this court to recognize that a

certificate of appealability is not required and to allow her to

adopt her coappellant's brief.    These motions are GRANTED.

     Appellants argue that the district court should have applied

retroactively Amendment 484 to U.S.S.G. § 2D1.1, clarifying what

materials must be excluded from controlled substances in

calculating the weight at sentencing.    Because Bounds and Braziel

were sentenced on the size and capability of the clandestine

methamphetamine laboratory, Amendment 484 does not apply to their

situation.    United States v. Allison, 63 F.3d 350, 353 (5th Cir.

1995).

     The district court did not abuse its discretion in denying

the § 3582(c)(2) motions.    These appeals are without arguable

merit and thus frivolous; they are DISMISSED without further

briefing.    See 5th Cir. R. 42.2; Clark v. Williams, 693 F.2d 381,

382 (5th Cir. 1982).

     MOTIONS GRANTED; APPEAL DISMISSED.